 



Exhibit 10.1
Summary of Compensation Payable
to Nonemployee Directors
May 2007
     The following is a summary of the compensation program for nonemployee
members of the Board of Directors (the “Board”) of Gardner Denver, Inc. (the
“Company”).
Cash Compensation
     The components of annual cash compensation for nonemployee directors are as
follows:

•   An annual retainer of $40,000, payable quarterly;   •   Additional annual
retainer of $7,500 for each of the Lead Nonemployee Director and the Chair of
the Audit and Finance Committee and $5,000 for each of the Chairs of the
Management Development and Compensation Committee and the Nominating and
Corporate Governance Committee;   •   Meeting attendance fees of $1,250 per
Board meeting and $1,000 per meeting of Board Committees; and   •  
Teleconference meeting attendance fees, beginning May 2006, of $500 per meeting
of the Audit and Finance Committee for review of quarterly earnings releases.

In addition, the Company reimburses reasonable expenses incurred by the
nonemployee directors in connection with attending Board and Committee meetings.
Equity Compensation
     Under the Gardner Denver, Inc. Phantom Stock Plan (the “Phantom Stock
Plan”), the Company credits the equivalent of $7,000 annually, in equal
quarterly amounts, to the phantom stock unit account of each nonemployee
director. Each nonemployee director may also elect to defer all or some portion
of his or her annual director’s fees under the Phantom Stock Plan and have such
amount credited on a quarterly basis as phantom stock units. If the Company were
to pay dividends, dividend equivalents would be credited to each nonemployee
director’s phantom stock account on the dividend record date. The fair market
value of a director’s phantom stock account will be distributed as a cash
payment to the director (or his or her beneficiary) on the first day of the
month following the month in which the director ceases to be a director of the
Company for any reason. Alternatively, a director may elect to have the fair
market value of his or her account distributed in twelve or fewer equal monthly
installments, or in a single payment on a predetermined date within one year
after he or she ceases to be a director, but without interest on the deferred
payments.
     Pursuant to the Gardner Denver, Inc. Amended and Restated Long-Term
Incentive Plan (the “Incentive Plan”), the Board annually grants each
nonemployee director an option to purchase shares of the Company’s Common Stock.
Under the 2007 Nonemployee Director Plan, each nonemployee director was granted
options valued at approximately $46,000 using a Black-Scholes type methodology,
with the number of shares rounded to an even number. On May 2, 2007, all
nonemployee directors were granted 3,600 options to purchase shares of Common
Stock. Under the Incentive Plan, nonemployee director stock options become
exercisable on the first anniversary of the date of grant and terminate upon the
expiration of five years from such date. If a person ceases to be a nonemployee
director by virtue of disability or retirement, outstanding options generally
remain exercisable for a period of five years (but not later than the expiration
date of the options). If a person ceases to be a nonemployee director by virtue
of death (or dies during the five-year exercise period after disability or

 



--------------------------------------------------------------------------------



 



retirement described above), outstanding options generally remain exercisable
for a period of one year (but not later than the expiration date of the
options). If a nonemployee director’s service terminates for any other reason,
options not then exercisable are canceled and options that are exercisable may
be exercised at any time within ninety days after such termination (but not
later than the expiration date of the options). Additionally, upon the
occurrence of a change of control, as defined in the plan, these options will be
canceled in exchange for a cash payment equal to the appreciation in value of
the options over the exercise price as set forth in the plan. The exercise price
of these options is the fair market value of the Common Stock on the date of
grant.
     Pursuant to the Incentive Plan, the Board annually grants each nonemployee
director restricted shares of the Company’s Common Stock. Under the 2007
Nonemployee Director Plan, each nonemployee director was granted restricted
stock valued at approximately $46,000 using the normal discount from the current
market value on the date of the award, with the number of shares rounded to an
even number. On May 2, 2007, all nonemployee directors were granted 1,400 shares
of restricted stock. The restricted stock has a 3-year cliff vesting provision
and will be subject to forfeiture and transfer restrictions until the shares
vest on May 2, 2010.

 